Cassoday, J.
I fully concur in all that is said by my Brother Winslow in this case, except as to the effect to be given to ch. 171, Laws of 1885 (sec. 1770b, S. & B. Ann. Stats.). That statute in express terms makes telegraph companies “ liable for all damages occasioned by failure or negligence of their operators, servants or employees in receiving, copying, transmitting, or delivering dispatches or messages.” It was manifestly intended to make such companies liable for a class of damages not recoverable against other corporations or individuals. If the statute gives no right of action for any damages except such as were recoverable at common law, then its enactment was an idle ceremony. This court, by a long line of decisions, has *13held that, in a proper case sounding in tort, compensatory damages may include not merely pecuniary loss or physical injury but also mental suffering. Craker v. C. & N. W. R. Co. 36 Wis. 657; Brown v. C., M. & St. P. R. Co. 54 Wis. 342; Wightman v. C. & N. W. R. Co. 73 Wis. 169; Grace v. Dempsey, 75 Wis. 313. These are only a few of many cases that might be cited. In Cutts v. W. U. Tel. Co. 71 Wis. 46, it was held that, under this statute, all damages resulting directly from such negligence in transmitting messages were recoverable. Unless the words “ all damages” in the act include such damage from mental suffering as was recoverable before the statute when accompanied by physical injury or pecuniary loss, then they are without meaning. “ All damages ” is the most comprehensive expression that could be used. The addition of any enumeration would only weaken the language employed. “ It is a universal rule of construction, founded in the clearest reason,” said BlaoK, C. J., “ that general words in any instrument or statute are strengthened by exceptions and weakened by enumeration.” Sharpless v. Philadelphia, 21 Pa. St. 161; Webster v. Morris, 66 Wis. 395.
Such, negligence of a telegraph company is unlike ordinary negligence. It may be similar to negligence in transmitting letters by mail. A telegram may occasionally produce pecuniary loss, but it is. difficult to perceive how it can produce physical injury. This may be why the statute is confined to the owners of telegraphs. It may be difficult to measure damages resulting from mental suffering alone, but it is no more so than when accompanied by physical injury or pecuniary loss; and all agree that, when so accompanied, it is recoverable.
The judicial mind may be reluctant to depart from the established rules of the common law, but the legislative mandate is nevertheless imperative. “ It is the duty of all *14courts,” said Tindal, C. J., “to confine themselves to the words of the legislature, nothing adding thereto, nothing diminishing.” Everett v. Wells, 2 Scott, N. R. 531; Hanson v. Eichstaedt, 69 Wis. 538, and cases there cited.
For these reasons I most respectfully dissent from the conclusions reached by my brethren.